Citation Nr: 0411632	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back strain with a herniated disc.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1990 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision and a September 
2002 supplemental statement of the case of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, in pertinent part, increased the 
veteran's disability rating for low back strain from 10 to 20 
percent and declined to grant entitlement to a total rating 
based upon individual unemployability due to service-
connected disability (TDIU).

The Board notes that in November 2003 the veteran submitted, 
through his representative, additional medical records and 
letters from the veteran, his wife, and a friend.  This 
evidence was received by the Board after the most recent 
adjudication by the RO.  However, the veteran's 
representative waived initial consideration by the agency of 
original jurisdiction (the RO) in the November 2003 Informal 
Hearing Presentation.  The Board will therefore proceed with 
the veteran's claim without remanding for RO consideration of 
the new evidence.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's back disability is 
characterized by a herniated disc, subjective complaints of 
pain, and no muscle spasm; the Board finds the evidence in 
approximate balance as to whether the veteran's condition 
manifests severe intervertebral disc syndrome with recurring 
attacks and intermittent relief under the former rating 
criteria.

2.  Service connection is currently in effect for a back 
strain, now evaluated as 40 percent disabling pursuant to 
this decision, and for peptic ulcer disease with a history of 
pre-pyloric ulcer, evaluated as 10 percent disabling.

3.  The veteran has two years of post-high school education 
and post-service work experience as a baker, concrete worker, 
and janitor.  He last worked full-time in March 1999.

4.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a disability rating of 40 percent for 
degenerative disc disease in the low back have been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.40-4.42, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295-5293 (2002), effective prior to 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.

2.  The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.341, 4.16, 4.17, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Pursuant to the most recent rating decision by the RO, in 
June 2003, the veteran's service-connected disabilities are 
low back strain with a herniated disc, evaluated as 20 
percent disabling, and peptic ulcer disease with history of 
pre-pyloric ulcer, rated at 10 percent.

A January 1999 treatment report from J.E.C., M.D. showed the 
veteran complained of back pain.  He was given prescription 
refills and assessed with low back pain and muscle spasm.  
From March 1999 to June 1999, the veteran continued to 
complain of low back pain, and Dr. C. continued to treat him 
with prescription medication.

A June 1999 private hospital report shows the veteran sought 
treatment for his back.  He complained of radiating pain down 
the back of both legs and an inability to sleep.

A July 1999 treatment report from Dr. C. shows the veteran 
continued to complain of low back pain with no real relief, 
in addition to pain extending into his right buttock and 
causing slight numbness in his right leg.  Dr. C. continued 
the same treatment and assessment.

An August 1999 Dr. C. treatment report indicates the veteran 
reported he had to stop work because of his back pain.  Dr. 
C. continued the same assessment and treatment, as indicated 
in reports dated in October and November 1999.

A December 1999 treatment report shows Dr. C. assessed the 
veteran with lumbar disc disease in addition to low back 
pain.

In a January 2000 letter, Dr C. indicated that the veteran 
had been seen in his office since October 1998 for back pain 
and lumbar disc disease, which seemed to worsen.

Also in January 2000, the veteran submitted his claim for an 
increased rating for his service-connected low back strain, 
and stated that it had worsened to the point that he could 
not work.

January and February 2000 treatment reports show Dr. C. 
continued to treat the veteran for low back pain, muscle 
spasm, and lumbar disc disease.

In February 2000, the veteran underwent VA spine examination.  
He described an incident in service when, while moving a 
desk, he had a fall and it pinned him.  He had experienced 
immediate pain in the bilateral lumbar area with sharp 
numbness and pains that went from both legs to the popliteal 
area.  He was given pain medication and muscle relaxers, and 
taken off duty.  He reported no improvement since the 
incident.  The veteran stated that his primary physician 
hospitalized him, placed him in traction, and gave him 
steroid injections, but none of this treatment helped.  He 
felt he was unable to hold a job.  He had held five jobs 
recently but had been unable to hold any of them, and blamed 
this on his back pain.

As to his present symptoms, the veteran complained of 
bilateral back pain, left more so than right.  His pain on 
the left side radiated into the calf and occasionally went 
into all toes with some numbness, burning, and tingling.  He 
rated the pain as "10" maximally, on a scale of 1 to 10, 
but could not say what his pain was minimally.  The 
percentage of back pain was 90 percent and leg pain was 10 
percent.  His pain increased when he attempted to do any kind 
of construction work, and decreased with pain medication.  He 
had no bowel or bladder incontinence.  He had not tried 
physical therapy.  He had tried a transcutaneous electrical 
nerve stimulation (TENS) unit, with no improvement.  He had 
not had a nerve conduction or a electromyelogram (EMG) test 
performed.  He stated he had undergone a magnetic resonance 
imaging (MRI) scan and computed tomography (CT) scan, which 
showed lumbosacral strain.

Upon clinical evaluation, the examiner noted that the veteran 
entered the office being pushed in a wheel chair, with a quad 
cane in his hand.  He rose from the chair and got on the 
examination table under his own power.  Examination of the 
lumbar (L) spine showed very minimal tenderness to palpation 
of approximately the lumbar vertebrae L4-5, and the sciatic 
vertebra S1 area.  He had no step-offs.  There were no 
paraspinal muscle spasms.  He flexed to approximately 20 
degrees.  He extended to 20 degrees.  He had lateral bending 
to 20 degrees in both directions.  He rotated to 
approximately 30 degrees.  He had pain going down his left 
leg, with palpation of the greater sciatic notch, only to his 
knee.  He had none on the right side.  He was nontender at 
either greater trochanteric bursa.  Straight-leg exams were 
negative in the sitting position.  Deep tendon reflexes 
(DTRs) were +2 and symmetrical of knee jerk and ankle jerk, 
with downgoing Babinski and no clonus.

Examination of both lower extremities showed sensation intact 
to light touch through the L4-5 and S1 dermatomes.  The 
veteran's toes were up- and down-going.  His dorsalis pedis 
and posterior tibialis were +2.  He had 5/5 strength 
(possibly secondary to effort) of his extensor hallucis 
longus (EHLs), dorsiflexors, plantar flexors, quads, 
hamstrings, hip adductors, and abductors.  There was a full 
range of motion of his ankles, knees, and hips.  He walked 
slowly, with a normal gait.  He walked around the examination 
room without the use of assistive devices.  He could toe- and 
heel-walk.  X-rays showed an apparent old sacral fracture on 
the right side with sclerotic margins.  The impression was an 
old sacral fracture and chronic low back pain.

A February 2000 X-ray report showed no change from an April 
1998 exam.  The vertebral body heights, alignment, and disk 
spaces were all normal.  Pedicles were normal.  There was 
partial segmentation of the right sacral wing, unchanged from 
prior study.  The clinical impression was of no acute 
abnormality and a normal examination of the lumbosacral 
spine.

In March 2000, the RO issued a rating decision in which it 
increased the veteran's disability rating from 10 to 20 
percent for his low back strain.

Private treatment records dated from April 2000 to June 2001 
show the veteran continued receiving treatment from Dr. C., 
who continued diagnoses of low back pain and lumbar disc 
disease and treated the veteran with pain medication.

In August 2000, the veteran was found by the Social Security 
Administration to be disabled.  The determination listed 
affective/mood disorders as his primary diagnosis, and 
anxiety related disorders as his secondary diagnosis.  He was 
found to be disabled beginning in June 2000, based upon a 
mental status examination conducted at that time.

In a September 2000 letter, Dr. C. stated that he had treated 
the veteran since October 1998.  The veteran's major 
complaint was back pain and lumbar disc disease.  Dr. C 
indicated that the veteran's disability had seemed to worsen.

In September 2000, the RO received a statement from the 
veteran in which he requested an increase in his rating for 
his back disability, and stated that he was unable to work.  
This statement was apparently accepted by the RO as the 
veteran's notice of disagreement (NOD) with the March 2000 
rating decision.

In September 2000, the RO issued a statement of the case 
(SOC) to the veteran, continuing the 20 percent disability 
rating for his low back strain.

The veteran submitted his substantive appeal in October 2000, 
in which he stated that he received Social Security 
disability for his back problem, and attached documentation 
in that regard.

In July 2001, the Board issued a remand as to the veteran's 
claim.  The Board indicated that the veteran had previously 
raised a claim for TDIU and, therefore, considered that issue 
as well as his claim for an increased rating for his low back 
strain.  The Board remanded the veteran's claims for further 
evidentiary development, including a request of all private 
and VA medical records and all records associated with the 
veteran's Social Security disability claim, for further 
development of the veteran's TDIU claim and to afford the 
veteran an additional VA examination.

An August 2001 Request for Employment Information in 
Connection with Claim for Disability Benefits (VA Form 21-
4192), completed by the veteran's former employer, indicated 
he worked as a janitor from January 1999 to March 1999.  His 
former employer stated he was unable to perform his duties 
because of his severe back problems.

Also in August 2001, the veteran submitted an Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  He reported a work history that included positions as 
a baker, concrete finisher, concrete helper, and janitor.  He 
reported all these positions as short-term, the longest 
lasting four months, and indicated he took multiple days off 
because of his back.  He reported last working full time in 
March 1999.  The veteran indicated that he had completed two 
years of college.

In March 2002, the veteran underwent VA spine examination.  
He complained of debilitating low back pain and stated he was 
unable to hold a job because of the pain.  He described 
constant, pulling-type pain that was occasionally stabbing.  
The pain was isolated to his lower back and left buttock, and 
occasionally went down his posterior thigh and leg into his 
great toe.  He stated the pain was a constant 9/10 in 
severity and never improved.  There was no position that made 
it better or worse, and medication was equally ineffective, 
although he reported his prescription pain medication 
sometimes took the edge off.  The veteran reported an 
inability to get out of bed unassisted, and said any movement 
at all exacerbated symptoms.  He took prescription medication 
for hypertension, an ulcer, and clinical depression.

On examination, the veteran entered the room in a wheelchair.  
He appeared to be extremely limited due to pain.  The VA 
physician expressed some uncertainty as to any exaggeration 
of these symptoms.  The veteran grimaced in extreme pain at 
all times and shifted positions in his wheelchair.  When 
asked to stand, he did so crouched over, unable to stand up 
straight.  He could not participate in the standing toe walk, 
heel walk or tandem heel-toe gait because of pain.  Palpation 
revealed tenderness in the lower lumbar to the left 
lumbosacral region.  The veteran also reported a cramping 
sensation in his left buttock and down into his posterior 
left thigh.  There were no symptoms or tenderness on the 
right.  The physician was unable to assess for muscle spasm 
since the veteran was unable to ambulate while the physician 
palpated his paraspinous muscles.

The veteran could bend over and touch just proximal to his 
ankle region and then return to his usual upright position, 
which was about 20 degrees short of neutral.  This elicited 
severe pain.  He was unable to extend at all, and was not 
even able to get to neutral.  Lateral flexion was about 10 
degrees in each direction.  Lateral rotation was about 10 
degrees in each direction with severe pain in the same region 
of his back.  With assistance, he got on the examining table.  
Straight leg raising produced pain only in his low back, and 
it was negative bilaterally.  There were normal symmetrical 
2+ deep tendon reflexes of the veteran's patellar and 
Achilles deep tendon reflexes.  He had no Babinski and no 
clonus.  A sensory exam was normal throughout to light touch 
in both of his lower extremities.  The veteran had palpable 
pedal pulses.  The motor exam was unreliable because the 
veteran put forth very little effort, secondary to subjective 
pain.  The most was 3-4/5 in all muscle groups tested 
including EHL, plantar flexors, dorsiflexors, quadriceps, 
hamstrings, hip flexors, hip abductors, and adductors.  Every 
time the physician tested any motor group, the veteran 
grimaced in severe pain and no longer put forth any more 
effort.

X-rays obtained included AP, lateral, and spot lateral of the 
lumbosacral region.  The radiologist's report showed 
vertebral body heights, alignment, and disc spaces were all 
normal.  Pedicles were intact, and adjacent soft tissues were 
within normal limits.  The radiologist's impression was a 
normal exam of the lumbosacral spine.  The VA physician found 
the X-rays were completely normal, with a normal disc space 
and without any posterior facet arthropathy.  The veteran did 
appear to have either an old fracture or congenital 
segmentation of his right sacral ala with some sclerotic 
changes.  The assessment was mechanical low back pain.  It 
was very difficult to examine the veteran because of 
subjective severe excruciating pain with about any type of 
movement.  The physician believed the veteran was 
exaggerating his symptoms somewhat, but could not tell to 
what degree.  The physician believed the veteran's depression 
played a very large role in his disability.  There were no 
focal neurologic findings referable to his spine.

In an October 2002 written statement, Dr. C. indicated that 
the veteran's complaint of back pain and lumbar disc disease 
has been a major continuous complaint and seemed to worsen.

In November 2002, the veteran again underwent VA spine 
examination.  He complained of low back pain since 1990.  He 
described stabbing pain, present in his lower back and 
radiating down to the left buttock, thigh, and toes on the 
left side.  He described the pain as 8/10 in severity, 
decreasing to 5/10 on good days.  Pain was better on laying 
down and resting and worse on walking, bending, or any other 
kind of activity, even standing.  He took prescription 
medication for the pain but reported that only reduced it to 
a 5/10.  He reported that in a week, he had three to four bad 
days and about three good days.  The pain never completely 
went away.  On a good day, the veteran rested because he 
wanted to rest his back.  On bad days, he took a lot of 
painkillers.  He stated that he was confined to his home.  In 
between the rooms in the house, he moved with a stick.  He 
came to the clinic in a wheelchair.  He had a TENS unit he 
used on occasion, but stated it did not really help.  At 
home, he got out of bed unassisted and took a shower himself, 
although his wife helped him get dressed.  He did no 
household or yard work at home.  He reported losing several 
jobs due to his back pain because he could not stand around 
long enough.  He stated that another reason he found working 
difficult was because of his post-traumatic stress disorder 
(PTSD), which caused him to dislike being around people, and 
his wife reported that his PTSD medications made him grouchy 
and drowsy.

On examination, the veteran got out of his wheelchair and 
onto the examining table without assistance.  He walked very 
slowly, with normal posture, gait, and stance.  There was no 
spasm of the paraspinal muscles.  There was no tenderness to 
palpation in the lumbar spine or in the sacral area.  On 
range of motion tests, flexion of the lumbar spine was 
approximately 45 degrees, extension was 20 degrees, lateral 
bending was 20 degrees on the left and 30 degrees on the 
right, and rotation was approximately 30 degrees.  There was 
no tenderness in the trochanteric area.  There was no 
neurological deficit in the perineal area.  Straight leg 
raising test was positive at 45 degrees on the right and 
around 35 degrees on the left.  Strength in the lower 
extremities could not be evaluated properly because of pain.  
The DTRs were 2+.  Plantars were down going bilaterally.  
Strength in the muscle groups tested was about 4/5.  The 
sensory exam was intact to pinprick and light touch in both 
of the lower extremities, and there was no perineal 
anesthesia and rectal tone was normal.  The veteran walked 
into the room without the use of an assistive device, and he 
could toe walk and heel walk.

X-ray reports showed vertebral body heights and vertebral 
body disc spaces were normal.  Alignment was normal.  There 
was segmentation of the right sacral wing which was chronic.  
The impression was no evidence of acute injury and that the 
examination had not changed significantly since the March 
2002 X-ray.  The VA examiner's impression was segmentation of 
the left sacral wing.  An MRI revealed a herniated disc L4-5, 
and the physician believed that was the most likely cause of 
the veteran's back pain.

Subsequent December 2002 X-ray reports showed a transitional 
vertebra at L5 with some sacralization of the right side.  
The veteran had a herniated disc at the L4/L5 level on the 
left side extending from the midline to the foramen and 
slightly inferiorly.  No other abnormalities were noted.  The 
impression was broad based herniated disc somewhat left sided 
at L4/L5.

In May 2003, the veteran underwent VA spine examination.  The 
examination report indicates that the VA physician reviewed 
the veteran's claims file.  The veteran reported that since 
service, he had several jobs including construction and 
working at the penitentiary.  He complained of chronic low 
back pain which he located diffusely across his low back.  He 
complained of occasional left leg and thigh pain but never 
below the knee.  He had no numbness and tingling.  He had no 
bowel or bladder changes and no sensory changes.  He received 
treatment in the form of painkillers and muscle relaxers.  
The veteran had a TENS unit but no brace.  He used a cane for 
walking for several years.  He had difficulty walking long 
distances.  His best position was the lying position, and 
sitting and standing were more uncomfortable.  The pain 
worsened when the veteran coughed.  Most of the pain, 80 
percent, remained in his back as compared to the percentage 
in his leg.  The veteran complained of difficulty sleeping 
because of his pain, and stated he was unable to work for 
that reason.

On examination, the veteran presented in a wheelchair.  He 
walked with a mildly antalgic gait on the left using a cane.  
He had normal tandem walk.  He walked on his toes and heels 
without great difficulty.  The veteran could forward flex at 
the lumbar spine to 45 degrees.  He had very limited 
extension, about 5 degrees.  He had lateral bending to 20 
degrees in each direction.  There was no spasm.  He had some 
diffuse tenderness in his lumbar spine.  There was no real 
paraspinous tenderness.  The veteran had no tenderness over 
his sciatic notch.  He had normal sensory exam in his lower 
extremities.  There was no clonus noted.  He had normal and 
equal reflexes in his lower extremities.  He had negative 
straight leg raise in the seated position.  In the lying 
position, straight leg raising was negative but did cause 
some back pain.  The veteran was able to do independent 
straight leg raises on both sides.  He had 5/5 strength 
bilaterally in EHL, tibialis anterior, gastroc-soleus 
complex, hamstrings, quadriceps, hip flexors, hip abductors, 
and adductors.  His hips were not irritable bilaterally.  He 
had negative Babinski exams.  X-ray reports showed no 
degenerative changes.  There were normal vertebral heights 
and normal disc spaces.  A lumbar spine MRI showed a left-
sided L4-L5 disc herniation.

The examining physician's assessment was chronic low back 
pain and a herniated disc, L4-L5.  The physician opined that 
the veteran's back pain may have originated due to his 
service-connected conditions.  It was likely that he may have 
herniated his disc during one of the initial injuries, but it 
was impossible for the physician to say with 100 percent 
certainty that that did herniate his disc.  He called it 
likely.  The examiner noted that the majority of the 
veteran's pain is in his back as opposed to his leg, and that 
therefore his chronic low back pain may be more related to 
his low back strain.  His disc was more symptomatic.  He 
would have more leg pain and neurologic deficits, which at 
that point he did not.  His low back pain limited his 
employment, and he could not perform any heavy type of 
lifting or any type of climbing or bending activities.  His 
employment would be limited to seated duty, but he had 
difficulty being seated for long periods of time, and would 
have difficulty with any kind of manual labor.  The veteran 
did have painful range of motion, and it was possible he had 
exacerbations of his pain.  On those days, physical findings 
might be worse, but the physician could not state to what 
degree.

An October 2003 private treatment report indicates the 
veteran was seen by R.G.O., M.D., for his back pain.  The 
veteran complained of continued low back pain and an 
inability to work for a variety of reasons, including PTSD, 
but also because of his back.  For the previous year, he had 
pain that went down the lateral aspect of his left leg and 
began having numbness in his foot, with more numbness over 
the small toe side than the great toe side.  He had no pain 
on the right side.  MRI reports showed the veteran had a 
central and left L4 disk herniation.  Objectively, the 
veteran had some tenderness to palpation over the mid lumbar 
spinous processes.  There was tightness in the muscles and no 
definite spasm.  He had positive straight leg raising on the 
left at about 15 degrees, relieved by bending his leg.  It 
was negative on the right.  He had good motor function and 
reflexes appeared intact.  He had some decreased sensation to 
the great toe and some on the small toe side on the left.

The impression was twelve years of low back pain and a year 
of radicular pain.  Although surgery would help the radiating 
pain, the veteran likely would have some degree of low back 
pain.  Dr. N. stated that if the history the veteran gave was 
correct, since his injury in the military, he had low back, 
left-side pain and left hip pain.  Dr. N. suspectedthat the 
veteran injured his lumbar disk in 1990 or 1991 as he related 
in his history, and he had no other significant injuries 
after that or before.  He opined that the radiating pain 
began because the veteran ruptured a disk he might have 
injured in the military.

Associated with the claims file are three November 2003 
written statements from the veteran, the veteran's wife, and 
a friend of the veteran.  The veteran's friend stated that 
the veteran complained of back pain for several years and it 
had been severe for the prior two years.  He reported finding 
the veteran in bed.  He had stayed with the veteran while his 
wife ran errands because she did not want to leave him alone.  
He had to help the veteran to the bathroom and back.  In the 
veteran's statement, he indicated that in the previous three 
years, he was in bed at least 8 to 9 weeks out of the year.  
He described the extent of the pain in his back and legs.  
The veteran's wife wrote that she helped the veteran get in 
and out of bed and get dressed, and that he is laid up 8 to 9 
weeks out of the year.  She said he is unable to perform any 
household duties.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In an August 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim for an increased 
disability rating and total disability due to individual 
employability.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that 
the SSOC issued by the RO clarified what evidence would be 
required to establish a higher disability rating or total 
disability based on individual employability.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.

Further, the claims file reflects that the June 2003 SSOC 
contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  In 
addition, in a January 2004 letter, the Board advised the 
veteran of a change in the law regarding his claim for an 
increased rating for a back disability, and provided him with 
the amended version of Diagnostic Code (DC) 5293, effective 
September 23, 2002 (now codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  A copy of the SSOC and that letter were also 
sent to the veteran's accredited service representative.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Low Back Strain

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease L4/L5 is currently evaluated as 20 
percent disabling, under Diagnostic Codes 5295-5293.

With diseases, preference is to be given to the DC number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that lumbosacral strain under DC 5295 is 
the service-connected disorder, and intervertebral disc 
syndrome under DC 5293 is a residual condition.

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule that addresses intervertebral disc syndrome, 
including Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (now codified at 38 C.F.R. § 4.71a, DC 5293).  
These changes became effective on September 23, 2002.  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
at 311; VAOPGCPREC 3-2000 (opinion of VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of that change, and that the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.)  See 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, 
No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) 
(VA may not apply revised schedular criteria to a claim prior 
to the effective date of the amended regulations). See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) 
(precedential opinions of VA General Counsel are binding on 
the Board).

The Board notes that it provided the veteran with notice of 
the revised regulations in the January 2004 letter described 
above.  Thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, effective 
prior to September 23, 2002, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  Id.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id. 

Under the current version of DC 5293, effective September 23, 
2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current DC 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  Id.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Id.  In cases involving DC 5295, VA must 
determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although DC 5293 is not based upon limitation of motion, as 
noted, the VA General Counsel has held that, when a veteran 
receives less than the maximum evaluation under this 
diagnostic code based upon symptomatology that includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another code pertaining to 
limitation of motion.  VAOPGCPREC 36-97.  See DeLuca v. 
Brown, supra.  Painful motion is considered to be limited 
motion under the provisions of 38 C.F.R. § 4.59.

The Board will also consider the veteran's disability under 
the criteria of 38 C.F.R. § 4.71a, DC 5292 (2003).  Under 
that code, limitation of lumbar spine motion will be rated as 
10 percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  Given the veteran's continued complaints of low back 
and radiating pain, and the May 2003 VA examiner's opinion 
that the pain the veteran felt was likely related to his 
service-connected injuries, the Board finds that the evidence 
is in relative equipoise as to whether the veteran's 
disability warrants a 40 percent evaluation under the old 
version of DC 5293.  Therefore, we will award a 40 percent 
evaluation under this diagnostic code.  A 60 percent 
evaluation is not warranted because there is no finding of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  Furthermore, 
although Dr. C. repeatedly diagnosed the veteran with muscle 
spasm during 1999 and early 2000, three more recent VA 
examinations found no muscle spasm and a fourth VA physician 
was unable to test for this symptom.

A 60 percent evaluation is not warranted under the current 
version of DC 5293 because, although the veteran and his wife 
indicated in November 2003 written statements that the 
veteran was in bed 8-9 weeks out of the year, Note (1) under 
the current DC 5293 requires that this bed rest be prescribed 
and treated by a physician.  No medical evidence in the 
record indicates that a physician ordered the veteran to bed 
rest for 8-9 weeks out of the year.

The veteran's disability could also be evaluated under DC 
5292 and 5295.  However, the highest disability rating under 
both of these codes is 40 percent, an evaluation already 
awarded to the veteran.  Furthermore, since the limited spine 
motion has not been described as or shown to be comparable to 
ankylosis, DCs 5286 (complete bony fixation of the spine) and 
5289 (ankylosis of the lumbar spine) would not apply here.  
Also, as noted above, the current medical evidence does not 
involve residuals of a vertebral fracture (DC 5285); 
therefore it would not be appropriate to apply that 
diagnostic code.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
40 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the lumbar spine, 
has caused functional loss greater than that contemplated by 
the 40 percent evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent, which required us to apply the old criteria 
despite their having been rescinded.  In any future claims 
and adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.

C.  TDIU

In this case, the veteran's service connected low back 
disability has been rated as 40 percent disabling (by dint of 
the present decision), and he also has 10 percent disability 
rating in effect for peptic ulcer disease.  See 38 C.F.R. 
§ 4.25.  Thus, he is not totally disabled.  38 C.F.R. § 4.15.

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  A total disability rating may be 
assigned to veterans who fail to meet the schedular standards 
under 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

The veteran's service-connected disability has resulted in 
various symptoms, including limited motion and pain.  
However, the veteran has other significant disabilities for 
which service connection has not been established, namely 
depression and post-traumatic stress disorder.

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total rating based on unemployability due to service-
connected disability.  38 C.F.R. § 4.19.  The evidence of 
record shows that the veteran's service-connected disability 
alone is not of such nature and severity as to prevent him 
from securing or following all types of substantially gainful 
employment.  A review of his educational and employment 
record discloses that he completed two years of college.  
Some functional impairment as a result of the veteran's 
service-connected disability has been shown.  The May 2003 VA 
examiner indicated that the veteran's ability to perform any 
heavy type of lifting or climbing or bending activities was 
severely limited and he would have difficulty with any kind 
of manual labor.  Even though the VA examiner noted the 
veteran had difficulty being seated for long periods of time, 
he nevertheless could perform limited seated duty.  
Furthermore, the veteran's advanced level of education 
indicates, that even though his past work experience 
consisted mostly of manual labor, he has the knowledge to 
perform some variety of seated employment.

The Board notes the veteran's argument that the Social 
Security Administration (SSA) found the veteran disabled in 
August 2000.  However, the SSA report detailed only 
affective/mood disorders and anxiety related disorders as the 
bases for the veteran's entitlement to disability benefits.  
It attributed none of its decision to the veteran's back 
condition.  In addition, the veteran himself stated during 
his November 2002 VA examination and his October 2003 private 
medical examination that his PTSD also interfered with his 
ability to work, as he disliked being around other people.  
At the November 2002 VA examination, his wife reported that 
his PTSD medications caused him to be grouchy and drowsy.

To warrant a total rating based upon individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975): It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  While the Board appreciates the 
veteran's difficulties in obtaining and retaining gainful 
employment, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board recognizes that the veteran has various conditions 
that, in large measure, appear to render him unable to obtain 
and maintain substantially gainful employment.  But, as 
detailed at length above, his inability to work is not due to 
the service-connected low back disability or other service-
connected disability, but rather is due in large part to his 
separate, non-service-connected mental disorder.

Thus, the veteran has not shown that service-connected 
disability precludes him from all forms of substantially 
gainful employment.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disability renders him unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.3.40, 3.341, 4.16.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.  
Accordingly, entitlement to a TDIU is not warranted.

Moreover, the Board finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).


ORDER

An increased rating to 40 percent is granted for a low back 
strain with a herniated disc, L/4-L/5, subject to the laws 
and regulations governing the payment of monetary awards.

A total rating based upon individual unemployability due to 
service-connected disability is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



